GARRISON, Judge.
For the reasons discussed in the Consolidated Opinion No. CA-3873, 487 So.2d 544, the June 27, 1985 judgment providing as follows is reversed:
“IT IS ORDERED, ADJUDGED AND DECREED that there be judgment herein in favor of plaintiff, Gerald L. Ladner, and against defendant, Hartford Insurance Company of Southeast, in the full and true sum of one thousand six hundred forty seven and 24/100 dollars ($1,647.24) together with judicial interest from the date of demand until paid and all costs of these proceedings.”
REVERSED.